Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The Applicants’ Drawings filed on September 8, 2020 have been approved by the U. S. examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most relevant reference of record in this application is US 2003/0108831 A1 (i. e. the English equivalent of the JP 2003 130 326 A anticipatory reference discussed in the Written Opinion associated w/ PCT/JP2019/008569, i. e. the Applicants’ parent application).  Figure 1 and the discussion of this figure 1 set forth w/in the text of this US 2003/0108831 A1 reference illustrates and describes a multi-stage combustor that is equipped w/ a first stage that combusts an ammonia-containing gas (i. e. the Applicants’ first off-gas emitted from an ammonia removal part); a second stage that combusts a portion of a hydrogen sulfide-containing gas (that is superficially similar to the Applicants’ claimed second off-gas containing hydrogen sulfide), and a third stage that combusts the remaining portion of this second off-gas containing hydrogen sulfide.  However, the Applicants’ independent claim 1 also calls for the provision and use of a “hydrogen sulfide/ammonia removal part” to generate a second off-gas that comprises not only the hydrogen sulfide alluded to in the figure 1 illustrated in this US 2003/0108831 A1, but also ammonia.  US 2003/0108831 A1 is utterly silent w/ respect to the capacity of their corresponding hydrogen sulfide removal device to also remove ammonia, as well.  Thus, this provision of a “hydrogen sulfide/ammonia removal part” mentioned in at least the Applicants’ independent claim 1 provides a novel and patentable line of demarcation over the technology and invention described in this US 2003/0108831 A1.  Hence, all of the Applicants’ claims are allowed over the teachings provided in this US 2003/0108831 A1 reference (as well as the rest of the less relevant art of record).

References Made of Record
The search of the U. S. examiner did not produce any references that are any more relevant than the art provided in the Applicants’ IDS’s.  Hence, no PTO-892 forms are being provided w/ this office action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736